Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Note: The amendment of October 9th 2020 has been considered.
Claims 6, 7, 11, 112, 17 and 18 have been amended.
Claims 1-20 are pending and examined in the current application.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code note included in this action can be found in a prior Office action.
In view of the amendment filed on October 9th 2020, the rejection of claims 6, 7, 11, 12 and 18 under 35 USC §112(b) has been withdrawn.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8: The term "high" in line 2 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a modifier of “oleic acid", it is unclear what standard is used, or to what oils are the recited oleic acid oils are being compared to in order to be considered high oleic acid oils. Without introducing new matter, clarification and/or correction is/are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code note included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker-Gray et al (EP 3027034 B1) in view of NPL “Beginner’s guide to smoking – Weber” (‘Weber’) (from www.Contact-amea.weber.com) and NPL “Drippings make smoke flavor?” (‘Blog’) (from https://www.bbq-brethren.com/forum/archive/index.php/t-224904.html). 

Regarding claims 1-20: Parker-Gray discloses methods of making a smoked flavored food ingredient by combusting with a zeolite (e.g., clinoptilolite) smoke generating materials, such as different types of wood, wood dust, charcoal combined to impart desired flavor, removal of PAHs from the smoke via a filter and incorporating the smoke into a carrier, such as water or edible oil or fat (see Parker-Gray abstract; paragraphs [0015] –[0051]), but fails to disclose combusting a flavor comprising oleic acid (e.g., lard, tallow, dripping); However, Weber discloses using herbs and spices to a smoker in order to flavor to the smoke (see Weber page 4). Given the fact that herbs and spices are known to comprise lipids, it would have been obvious to a skilled artisan to modify Parker Gray and to add herbs and spices to the smoke generating wood to attain flavored smoke, and thus arrive at the claimed limitations.
As to the oleic acid comprising oils, such as animal fat: Parker-Gray fails to disclose combusting a flavor comprising oleic acid (e.g., lard, tallow, dripping); However, Blog discloses of using fat drippings in a smoker in order to attain flavored smoke (see Blog whole document). Therefore, it would have been obvious to a skilled artisan to have modified Parker-Gray and to have added animal fat to the smoke generating wood to attain flavored smoke, and thus arrive at the claimed limitations. 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on October 9th 2020, with respect to the rejection of claim 1-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of NPL “Beginner’s guide to smoking – Weber” and NPL “Drippings make smoke flavor?” (See discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ASSAF ZILBERING/Examiner, Art Unit 1792